NUMBER 13-13-00465-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                    IN RE I. C. MORENO


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

            Before Justices Rodriguez, Benavides, and Longoria
                    Per Curiam Memorandum Opinion1

       On August 21, 2013, relator, I. C. Moreno, filed a petition for writ of mandamus

contending that the trial court erred in disqualifying his attorney, the Honorable Juan

Perales, by order issued on February 13, 2013.               The Court requested, but did not

receive, a response to the petition for writ of mandamus from the real party in interest,

Gracie Fuentes.

       Ordinarily, mandamus relief lies when the trial court has abused its discretion and

a party has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). A trial court abuses its discretion if it reaches a decision so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if it

clearly fails to correctly analyze or apply the law. See In re Cerberus Capital Mgmt.,

L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding).        In determining whether

appeal is an adequate remedy, we consider whether the benefits outweigh the

detriments of mandamus review. In re BP Prods. N. Am., Inc., 244 S.W.3d 840, 845

(Tex. 2008) (orig. proceeding).     The relator has the burden of establishing both

prerequisites to mandamus relief. In re CSX Corp., 124 S.W.3d 149, 151 (Tex.2003)

(orig. proceeding). We determine whether the relator has established his entitlement to

the extraordinary relief of a writ of mandamus, not whether the real party in interest has

shown that the relator is not entitled to mandamus relief. Canadian Helicopters, Ltd. v.

Wittig, 876 S.W.2d 304, 305 (Tex.1994) (orig. proceeding); In re Houstonian Campus,

L.L.C., 312 S.W.3d 178, 187–88 (Tex. App.—Houston [14th Dist.] 2010, orig.

proceeding) (Frost, J., concurring & dissenting); see TEX. R. APP. P. 52.4.             In

determining the propriety of mandamus relief, appellate courts may not deal with

disputed areas of fact. In re Pirelli Tire, L.L.C., 247 S.W.3d 670, 676 (Tex. 2007) (orig.

proceeding); In re Angelini, 186 S.W.3d 558, 560 (Tex. 2006) (orig. proceeding).

      The Court, having examined and fully considered the petition for writ of

mandamus under the applicable standard of review, is of the opinion that relator has not

shown himself entitled to the relief sought. Accordingly, the stay previously imposed by

this Court is LIFTED. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an




                                               2
order granting temporary relief is effective until the case is finally decided.”).   The

petition for writ of mandamus is DENIED. See id. 52.8(a).


                                                                   PER CURIAM


Delivered and filed the 17th
day of October, 2013.




                                              3